Citation Nr: 1309006	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-12 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for right calf varicose veins.  

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

5.  Entitlement to an initial evaluation for migraine headaches beyond 10 percent until May 2011 and beyond 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 2000 to October 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2012, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issues of entitlement to service connection for a right knee disorder, entitlement to service connection for a left knee disorder, and entitlement to service connection for right calf varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and his claimed non-combat in-service stressors have not been verified. 

2.  In April 2012, during his hearing before the Board and before the Board promulgated a decision, the Veteran testified that he wished to withdraw his appeal regarding entitlement to a initial evaluation for migraine headaches beyond 10 percent until May 2011 and beyond 30 percent thereafter.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 3.304 (2012).

2.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to an initial evaluation for migraine headaches beyond 10 percent until May 2011 and beyond 30 percent thereafter have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.  

Additionally, the July 2009 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), and VA treatment records, are in the file.  The Veteran has at no time referenced outstanding private treatment or other records that he wanted VA to obtain or that he felt were relevant to the claim decided below.  

The RO did not provide the Veteran with a VA examination for his PTSD.  However, the record contains sufficient information to determine that he has PTSD.  As will be explained below, an examination without verification of his claimed stressors would not have probative value.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred if PTSD was not diagnosed during service.  38 C.F.R. § 3.304(f).

Also, the Board notes that the regulation pertaining to service connection for PTSD was amended during the course of this appeal.  A grant of service connection for PTSD requires medical evidence establishing a diagnosis of the condition, and credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); Cohen v. Brown, 10 Vet. App 128   (1997).  However, 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of the following: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2021), as added in 75 Fed. Reg. 39,843 -852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  Based on the facts of this case, the amendment is not for consideration.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran contends that he suffers from PTSD due to service.  In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  Here the evidence shows that the Veteran has been diagnosed with PTSD.  See, VA treatment records dated beginning in April 2009.  Therefore, the Board must determine whether there is a corroborated in-service stressor to determine whether the Veteran's current PTSD could be related to service.  

Initially, the Board observes that there is no evidence in the record that the Veteran served in combat.  Service personnel records fail to indicate combat or combat-related activities and the Veteran does not contend that his stressors are related to combat.  As it is not contended or shown that the Veteran engaged in combat, his unsupported assertions of a service stressor are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for 'credible supporting evidence' means that 'the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.'  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of every detail of a claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient).

The Veteran has reported several in-service stressors which he believes resulted in PTSD.  First, he has indicated that in his capacity as a military policeman, he was stationed at Camp Pendleton from June 2001 to June 2004.  He indicated that on one time he arrived on the scene of a fatal vehicle accident and that he had to perform CPR on one of the drivers who died during the Veteran's performance of CPR.  He has also reported that he arrived on the scene of a fatal parachute jump and that he had to assist in picking the body up and placing it in the ambulance.  He has indicated in another incident he had to remove a passenger from a vehicle accident and that the person had died.  

In September 2009 the RO issued a Formal Finding of lack of information required to verify the stressors claimed.  It was determined that the information was insufficient to send to The Marine Corps Historical Center.  The efforts made to obtain information regarding the stressors were documented.  

In November 2009, the Veteran offered additional information regarding his claimed stressors.  He stated that a car accident occurred in the summer of 2001 either June or July and that the fatal parachute jump occurred in June, July or August 2001.  He indicated that another accident occurred in June or August 2003 and that the fatalities were civilians.   

In November 2010, the RO contacted the Marine Corps Archives and Special Collections in an attempt to verify his stressors.  A response was received in January 2011 and the RO was informed that the Marine Corps Archives and Special Collections did not have detailed information related to the incidents claimed by the Veteran.  It was stated that detailed records may be obtained from the Provost Marshall, Camp Pendleton Operations Officer.  

In a January 2011 VA Report of Contact, a VA employee called the Provost Marshall, Camp Pendleton Operations Officer and was told the type of record being requested was not there.  

In February 2011, the RO issued a Formal Finding of lack of information required to verify the stressors claimed.  It was determined that the information was insufficient to send to JSRRC.  The efforts made to obtain information regarding the stressors were documented.  

Although the record contains a medical diagnosis of PTSD, the record does not show that the Veteran participated in combat with the enemy or contain credible supporting evidence of a non-combat stressor supporting a diagnosis of PTSD.  The Veteran has not provided information of sufficient specificity to permit verification of his allegations regarding his stressors so that VA could corroborate his alleged stressors. 

As set out above, where the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.   See Swann, supra; see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor).  The Veteran's personnel records, and STRs do not, in and of themselves, verify his stressor accounts.  Without evidence that the Veteran engaged in combat or credible supporting evidence of an in-service stressor, even unequivocal medical evidence that he has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.

The Board acknowledges the statements above with respect to the experiences the Veteran reports he endured during service.  Nevertheless, these experiences have not been corroborated by official service records.  The Veteran was advised to submit corroborating evidence regarding his claimed stressors, and the only corroboration is in the form of the above referenced statements.  Service connection for PTSD must therefore be denied as there is no verified in-service stressor.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to an initial evaluation for migraine headaches beyond 10 percent until May 2011 and beyond 30 percent thereafter

During his April 2012 hearing before the Board, the Veteran testified that he wishes to withdraw his appeal concerning entitlement to an initial evaluation for migraine headaches beyond 10 percent until May 2011 and beyond 30 percent thereafter.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The April 2012 request to withdraw the Veteran's appeal was submitted by way of testimony before the Board and was offered before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER
	
Service connection for PTSD is denied.

The issue of entitlement to an initial evaluation for migraine headaches beyond 10 percent until May 2011 and beyond 30 percent thereafter is dismissed.  


REMAND

Reasons for Remand: To obtain nexus opinions 

Some of the Veteran's service medical records are unavailable.  The Court has held that in cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim of entitlement to service connection, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran seeks service connection for a right knee disorder, a left knee disorder and for varicose veins.  The Veteran claims that he was treated in service for knee complaints.  He reports that the tops of his knees would go numb, that he had crackling, and that he had pain.  He submitted a statement from a service comrade dated in March 2009.  In the statement the service buddy reported that he has known the Veteran since 2002 and that the Veteran began complaining about his knees that same year.  He noted that as military policeman, they had to stand for long periods of time.  He stated that around the end of 2002 he noticed a crackling sound coming from the Veteran's knees when he walked up and down stairs.  He noted that now in 2009, the Veteran has knee pain, cannot sit in a movie theatre for long without having to get up and walk around and cannot stand for a long period of time without having to rest his knees.  

The Veteran has current diagnoses of chondromalacia of the right knee, and bilateral knee pain insufficient findings at present, relation to stair climbing historically suggests patellar femoral syndrome.  The Veteran has not been examined to determine the nature and etiology of his knee complaints.  

The Veteran claims that he has right leg varicose veins that began in service.  The Veteran is competent to state that he had varicose veins in service and that he has them now.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins).  He separated service in 2004 and his complaint of varicose veins is first noted in the record in 2009.  VA records show that in April 2009 he complained of varicose veins which reported were first noted in service; however only left leg varicosities were noted on examination.  The right lower extremity was not discussed.  Thus a remand for an examination to evaluate the nature and extent of any right leg varicosities is in order.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter asking him to identify any additional medical treatment he has received for his claimed disabilities  Thereafter, the RO should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2012). 

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any bilateral knee disorder found.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination. Any necessary tests should be accomplished.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review.   

The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not that any current knee disorder is related to the Veteran's military service.  In doing so, the examiner must review and address the lay evidence of record regarding the Veteran's in service complaints.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any right lower extremity varicose veins.  Any necessary tests should be accomplished.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review.   

The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not that any right lower extremity varicose vein disorder found is related to the Veteran's military service.  In doing so, the examiner must review and address the lay evidence of record regarding the Veteran's in service complaints.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


